                    Case 1:19-cv-00793-CCC Document 8 Filed 06/26/19 Page 1 of 2



                                           W EISBERG C UMMINGS
                                         A PROFESSIONAL CORPORATION
                                                 ATTORNEYS AT LAW

LARRY A. WEISBERG                         2704 COMMERCE DRIVE, SUITE B                                  STEVE T. MAHAN
DERREK W. CUMMINGS*ˆ               H A R R I S B U R G , P E N N S Y L V A N I A 1 7 1 1 0 -9 38 0   STEPHEN P. GUNTHER


*CERTIFIED PUBLIC ACCOUNTANT                                                                          PHONE: 717.238.5707
ˆM E M B E R A R I Z O N A B A R                                                                      FAX:   717.233.8133



                                                        June 26, 2019


        The Honorable Christopher C. Conner
        United States District Court for the Middle District of Pennsylvania
        Ronald Reagan Federal Bldg. & U.S. Courthouse
        228 Walnut Street
        Harrisburg, PA 17101

                RE: Orner v. Amazon.com.dedc, LLC
                    Civil Action No. 1:19-cv-00793

        Dear Judge Conner:

                I am writing to advise you that the parties in this matter have reached an agreement in
        principle to resolve this matter, and that we are in the process of finalizing said resolution. At
        this time parties are in agreement that the Court may process this case as settled and to that end,
        we respectfully request that the court issue an order dismissing the action without costs and
        without prejudice to the right of either party, upon good cause shown within ninety (90) days, to
        reinstate the action if settlement is not consummated.

                Should you have any questions, please contact me at (717) 238-5707.

                                                  Sincerely,

                                                  /s/ Steve T. Mahan

                                                  Steve T. Mahan
                                                  PA Bar ID # 313550
          Case 1:19-cv-00793-CCC Document 8 Filed 06/26/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I, Steve T. Mahan, hereby certify that the foregoing has been filed electronically and is
available for viewing and downloading through the Court’s Electronic Case Filing (ECF)
System. Upon the electronic filing of a pleading or other document, the Court’s ECF System
will automatically generate and send a Notice of Electronic Filing to all Filing Users associated
with that case. Transmission of the Notice of Electronic Filing constitutes service of the filed
document pursuant to Standing Order No. 05-6, ¶12.2.1.


                                                    Respectfully submitted,

                                                    Weisberg Cummings, P.C.

June 26, 2019                                       /s/ Steve T. Mahan
Date                                                Steve T. Mahan, Esq.
                                                    2704 Commerce Drive, Suite B
                                                    Harrisburg, PA 17110
                                                    (717) 238-5707
                                                    (717) 233-8133 (FAX)

                                                    Attorneys for Plaintiff
